DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.
 Applicant's amendment/arguments filed on 12/10/20 as being acknowledged and entered.  By this amendment claims 16 and 18-20 are canceled, and claims 1-15, 17 and 21 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first conductive layers (WL) having a longest dimension in the first direction, does not reasonably provide enablement for the second conductive layer having its longest dimension extending in the first direction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The section that applicant cited (Page 3 lines 9- page 10 lines 17) of the specification does not specify a longest dimension for any of the conductive lines.  Page 5 states that the word line and SGD extend in the x direction, but the SGD cannot be the second conductive layer because the second conductive layer must be on the side of the word lines opposite the CMOS circuitry of layer 200.  Therefore, the second conductive layer must be SL or SGS.  One cannot clearly discern the longest dimension of SGS based on Figures 1-3, however, SL appears to have its longest dimension in the y direction which is not the first dimension.  It is also noted that drawings cannot be assumed to scale, so without clear dimensions the specification should clearly state which dimension is the longest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub 2017/0352679) in view of Lee et al. (US PGPub 200/0117143) and Kai et al.  (US PGPub 2017/0179151).
Claim 1:  Chen teaches (Figs. 1, 3A)) a semiconductor memory device comprising: a circuitry layer (21) provided on a substrate (10);  5first conductive layers (112) provided above the circuitry layer (21), and stacked with an insulation layer (114) interposed therebetween [0027], longest dimensions of the first conductive layers extending in a first direction (D2); a first pillar layer (15) crossing the first conductive layers, and including silicon [027]; and a second conductive layer (GSL) provided on the first pillar layer, a longest dimension of the second conductive layer extending in the first direction (D2) wherein the first conductive layers (112) are provided between the circuitry layer (21) and the second conductive layer (GSL).  Chen does not teach the silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities.  Lee teaches silicon for the pillar being made of single crystal silicon or the second conductive layer including single crystal silicon containing impurities in a vertical type memory device [0064, 0081].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a semiconductor channel in a vertical memory device as taught by Lee [0064, 0081] (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).  Chen and Lee do not specify that the peripheral circuity includes CMOS circuits.  Kai teaches underlying driver/peripheral circuity in a vertically stacked memory arranged in a CMOS configuration to support 
Claim 2:  Kai teaches a metal interconnect (88) coupled to the 15second conductive layer (63) [0241, 0244].  
Claim 3:  Kai teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0244].  
Claim 4:  Lee teaches a metal silicide layer provided on the second conductive layer [0139].  
Claim 5:  Chen teaches (Fig. 3B) the first pillar layer (15) has a columnar shape extending in the first direction crossing the first conductive layers (112).  
Claim 256:  Lee (Fig. 3B) teaches the first pillar layer includes a charge storage film, a tunnel insulation film (152) [0090] and a semiconductor layer (160) [0064] including- 24 - the silicon single crystal.  
Claim 7:  Kai teaches [0388] intersections of the first conductive layers (146, 246) and the first pillar layer (50, 60) function as memory cell transistors, and the first 5pillar layer functions as a channel [0203] for the memory cell transistors.  
Claim 8:  Chen teaches [0029] a second pillar layer (15) (Fig. 2C) crossing the first conductive layers, and including silicon single crystal, a third conductive layer (131) coupled to a first end of the first pillar layer, the third conductive layer being 10provided between the circuitry layer (21) and the first conductive layers (112); a fourth conductive layer (132) coupled to a first end of the second pillar layer, the fourth conductive layer 
Claim 9:  Chen teaches [0032] the third conductive layer (13/131) is coupled to a fourth conductive layer (BL) provided in the circuitry layer via a 15conductive pad (22). 

Claims 10 -15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US PGPub 2017/0352679) in view of Zhang et al. (US PGPub 2015/0380418) and Kai et al.  (US PGPub 2017/0179151).
Claim 10:  Chen teaches (Fig. 1, 3A) a semiconductor memory device comprising: first conductive layers (112) stacked with an insulation layer (114) [0027] interposed therebetween; a pillar layer (15) [0027] crossing the first conductive layers, and 20including silicon; a source line (GSL) [0057] with a first end of the pillar layer being in contact with the silicon layer (of the source line); and  25a circuitry layer (21), a bit line (BL) provided between the first conductive layers (112) and the circuity layer (21), the bit line being coupled (152/22) to the second end of the pillar layer and the circuitry layer [0030, 0032], wherein the first conductive layers (112) are provided between the source line (GSL) and the circuity layer (22).  Ishihara does not teach the pillar including single crystal silicon or the source line including a stacked structure of a metal silicide layer and a silicon single crystal layer containing impurities.  Zhang teaches the pillar layer is made of single crystal silicon [0021] and a stacked structure of a metal silicide layer and a silicon single crystal layer containing impurities [0144-0146] for use in the semiconductor pillar and source line of a vertical memory device.  Therefore it would 
Claim 11:  Zhang teaches the source line (102) [0149] further includes a metal interconnect (202) coupled (electrically) to the metal silicide layer.  
Claim 512:  Zhang teaches the metal interconnect includes at least one of tungsten (W), aluminum (Al), and copper (Cu) [0149].
Claim 13:  Zhang teaches the pillar layer has a columnar shape extending in a first direction crossing the first conductive layers (Fig. 74).  
Claim 14:  Zhang teaches the pillar layer includes a charge storage film (9), a tunnel insulation film (11) and a semiconductor layer (1) including the silicon single crystal [0021, 0033, and 0039].  

Claim 17:  Zhang teaches the bit line (203) is coupled to the circuitry layer via a conductive pad (103) [0038].
Claim 21:  Chen teaches the longest dimensions of the first conductive layers extend in a first direction, and a longest dimension of the source line extends in the first direction (Fig. 1, 3B)

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH K SALERNO/Examiner, Art Unit 2814